           Case 1:20-cv-11127-IT Document 13 Filed 08/21/20 Page 1 of 2



                          UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS
                                    EASTERN DIVISION

                                                       CIVIL ACTION NO.: 1:20-CV-11127-IT

THOMAS STYLIANOS, JR.,                 |
                                       |
And                                    |
                                       |
DANIEL DEM                             |
          Plaintiffs                   |
                                       |
v.                                     |       Agency File #s:APP2020000888, (Appeal)
                                       |                      NRC2020009841 (Original FOIA)
UNITED STATES CITIZENSHIP              |
AND IMMIGRATION SERVICE                |
          Defendant                    |


                    PLAINITFFS’ MOTION FOR SUMMARY JUDGMENT

       The plaintiffs move that the Court enter summary judgment for the plaintiffs, on the

grounds that there are no genuine issues of material fact and the plaintiffs are entitled to

judgment on the undisputed facts as a matter of law.

       The Plaintiffs incorporate by reference the Statement of Material Facts, and

Memorandum of Law in Support of Motion for Summary Judgment filed herewith.

                                                       THOMAS STYLIANOS, JR.,
                                                       DANIEL DEM
                                                       By their attorney

                                                       /s/Thomas Stylianos, Jr._

                                                       Thomas Stylianos, Jr.
                                                       BBO# 565941
                                                       287 Appleton Street
                                                       Lowell, MA 01852
                                                       (978) 459-5000 Phone
                                                       (978) 459-3079 Fax
                                                       Tom@Thomasinlowell.com
          Case 1:20-cv-11127-IT Document 13 Filed 08/21/20 Page 2 of 2



                CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 7.1

I hereby certify that I contacted Defendants’ attorney, who opposes this motion.



Dated: August 18, 2020                            /s/ Thomas Stylianos, Jr.

                                                  Thomas Stylianos, Jr.

                                CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of this document was served electronically via
the CM/ECF notification system on those registered participants as identified on the
Notice of Electronic Filing (NEF).

Dated: August 18, 2020                            /s/ Thomas Stylianos, Jr.

                                                  Thomas Stylianos, Jr.
